Order entered October 1, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00068-CV

                           ROBERT D. COLEMAN, Appellant

                                            V.

                             REED W. PROSPERE, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-02288

                                         ORDER
        We GRANT appellant’s September 14, 2013 motion for leave to file an amended brief.

We ORDER the amended brief tendered to this Court on September 14, 2013 filed as of the date

of this order.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE